DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sagl et al (US 20140087120) in view of Xing et al (US 20060292952),  both cited in the previous Office Action as evidenced by Okazaki et al (US 4446274).

Sagl teaches that if a secondary backing is used, it is generally formed of woven or nonwoven materials similar to those used as the primary backing. Such a secondary backing can provide a dimensional stability to the carpet (see 0066-0068).
In reference to claim 11, Sagl teaches the copolymer is prepared by emulsion polymerization (see claim 1) and comprises from 85 to 92 wt. % vinyl acetate units and from 8 to 15 wt. % ethylene units (see claim 2).
In reference to claim 12, Sagl discloses that vinyl acetate-ethylene copolymer comprises 1 to 4 wt. % of ethylene, is produced by method of emulsion polymerization, where the synthetic composition comprises emulsifier in the presence of protective colloids (see 0009).
In reference to claim 24, Sagl teaches a filler in amount of 50 to about 800 dry weight parts per 100 dry weight parts of copolymer solids (see 0061), where the fillers can be represented by glass, clay, kaolin, talc, etc. (see 0060).
Regarding claim 25, Sagl teaches Carpet coating compositions may be used to produce conventional tufted carpet, nontufted carpet, and needle-punched carpet (see 0065).
Sagl fails to teach polyethyleneimine.
Xing discloses a method of producing a fiber mats using polymer binders and polyethyleneimine modified polymer (see Abstract).

Xing teaches that the fibers can be formed from wood, polyethylene, polyester, nylon, polyacrylonitrile, and/or a mixture of glass and one or more of the other fibers (see 0023) and the fiber binder can include ethylene vinyl acetate (see 0018).
Regarding claims 13 and 14, Xing discloses that polyethyleneimide is a commercially available Lipasol 8515(BASF) (see 0017), having molecular weight within the range of 20000 to 750000 (see Table 1 at 0041).
In reference to claims 15 and 24, Xing teaches the weight ratio of the fiber binder to polyethyleneimine modified polymer is in the range from about 200:1 to about 4:1 (see claim 4).
Xing teaches that the combination of the polyethyleneimine modified polymer and binder provides several advantages over current binder compositions, particularly wet web strength (see 0033). 

Okazaki discloses that the adhesive obtained from emulsion of a quarterly vinyl acetate-ethylene co
polymer emulsified in an aqueous medium, where the copolymer comprises 95 to 60 wt. parts of vinyl acetate monomer (I) and 5 to 40 wt. parts, of ethylene monomer (see Abstract) and 05-20 wt. parts of polyethyleneimines (see 8:20 and 8:65).

Okazaki evidences that the  adhesive compositions has universally excellent bonding strengths when used to bind any of plastics materials, metals, woods and fabrics (see 9:60).

Therefore, it would have been obvious to use polyethyleneimine modified polymer along with a resin binder in production of carpets in order to provide an excellent bonding strength between the carpet and a backing surface.

Allowable Subject Matter
Claims 26 and new claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Search for prior art does not reveal any references covering the subject matter of claims above. 
The closest prior art found is represented by Sagl et al (US 20140087120), cited in the rejection above.
Sagl teaches a carpet production method comprising step of applying a carpet coating composition to a scrim surface. The carper comprises non-woven polymer fibers and the coating composition represents vinyl acetate-ethylene (VAE) copolymer dispersions.
However, the reference fails to teach an adhesive containing only one type (i.e. partially hydrolyzed) polyvinyl alcohol. 

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. 
Applicant submits that Xing discloses improvement in wet web strength with respect to the wet strength of the unfinished, uncured non-woven mats, which are on the wire screen of a wet-process mat- forming machine, which is not beneficial for the Sagl’s method.
Considering Applicant’s arguments, the new rejection contains an evidence, that vinyl acetate-ethylene copolymer with polyethyleneimine modifier is universal adhesive, which can be used  for broad amount of materials, including fabric (see Okazaki et al (US 4446274) at 9:60).









Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765